DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 12/06/2021. New claims 15-20 were added. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
A new reference (Shah US 2013/0326505) is cited in this Office Action specifically with respect to newly added dependent claim 16.
Applicant argues, pages 9-10 of the remarks, “Panicker at least fails to disclose the following features of the amended claim 1.
(1) dividing the target storage space into a plurality of sub-storage spaces;
(2) determining a target sub-storage space in the plurality sub-storage spaces and processing the service data based on the target sub-storage space when a second processing progress starts;
(3) the target storage space is a shared storage space for the first processing progress and the second processing progress.”
The Examiner respectfully disagrees.
First, with respect to (1), Panicker teaches that the RX and the TX vrings each have slots, para 0017 and FIG. 1 of Panicker. Since the RX and TX vrings each have slots, one of ordinary skill in the art would understand that the RX and TX vrings are 
Second, with respect to (2), when a virtio ring (TX vring 108 or RX vring 109) is associated with a virtio device 111 of the VM 104, the TX vring 108 is presented to the VF NIC driver 110 by the vhost-net module 112 and the VF NIC driver 110 selects the packet in the next available slot in the TX vring 108 to send the packet to the physical NIC 120, para 0017 and FIG. 1 of Panicker. Here, selecting the packet for transmission by the VF NIC drivers 110 from the next available slot was mapped to the claimed “processing the service data based on the target sub-storage space when a second processing progress starts”.
Third, with respect to (3), the MACVTAP module 116 adds the packet to be transmitted to the TX vring buffer 108 of the VM memory 106, para 0016 and FIG. 1 of Panicker. The MACVTAP module 116 was mapped to the claimed “first processing progress”. The VF NIC driver 110 selects the packet in the next available slot in the TX vring 108 to send the packet to the physical NIC 120, para 0017 and FIG. 1 of Panicker. The VF NIC driver 110 was mapped to the claimed “second processing progress”. Since the MACVTAP module 116 (first processing progress) adds the packet to be transmitted to the TX vring buffer 108 and the VF NIC driver 110 (second processing progress) 
Applicant argues, page 10 of the remarks, “Panicker DOES NOT disclose the method steps about how to ensure that multiple processing processes process the service data at the same time.”
The Examiner respectfully disagrees. In the background section of Panicker, it is described that when a virtio based vhost-net module is adopted for a communication path of network packets between a virtual machine and a virtual function (VF) driver, TX and RX vrings provide a mechanism for transmitting and receiving network packets, para 0003 of Panicker. The TX and the RX vrings and their buffers are managed by virtio driver running in the VM, para 0003 of Panicker. The driver run in the VM and therefore, the components of the driver run at the same time.
Applicant argues, page 11 of the remarks, “Davis discloses ‘the ring buffers 374-376 in endpoint memory 370’, but Davis does not disclose that the plurality of sub-storage spaces are divided from a shared storage space for the first processing progress and the second processing progress and divided by the first processing progress.”
The Examiner respectfully disagrees. First of all, it is submitted that features (1) to (3) as identified by the Applicant on pages 9-10 of the remarks are taught by Panicker. For example, as already argued in the preceding paragraphs, features (2) and (3) are taught by Panicker. Moreover, it was also argued in the preceding paragraphs that feature (1) is obvious in view of Panicker, and nevertheless, Davis was previously relied upon for feature (1). It is further submitted that Davis teaches feature (3), i.e., sub-
In view of the foregoing remarks and the new reference, independent claims 1 and 8 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panicker US 2017/0322828 (“Panicker”) in view of Davis et al. US 9,996,484 (“Davis”).
As per independent claim 1, Panicker teaches A method for processing service data (A new approach is proposed that contemplates systems and methods to support virtio-based data packet path optimization for live virtual machine (VM) migration for Linux, para 0011), comprising:
calling a Virtio to establish a communication connection with a Vhost (A QEMU (Virtual Machine Monitor) module 114 creates a tunnel descriptor and connects call into a vhost-net module 112 to associate forwarding function of the MACVTAP module 116 with the virtio device 111, para 0020 and FIG. 1. Although FIG. 1 depicts components as functionally separate, such depiction is merely for illustrative purposes. It will be apparent that the components portrayed in this figure can be arbitrarily combined or divided into separate software, firmware and/or hardware components, para 0013) deployed on a virtual switch (The virtio based vhost-net module 112 is adopted for a communication path of network packets between a virtual machine running on a host and a virtual function drivers of a physical networking device, and the virtio memory queues, para 0003) when a first processing progress starts (In FIG. 1, a VF NIC driver 110 is configured to interact with the physical NIC 120 of the host 102 to receive and transmit network data packets dedicated for the VM 104. When a network packet is being sent out by the VM 104 to the NIC 120 along a packet data transmission (TX) path, it is first added to a TX vring buffer 108 of the VM memory and processed for transmission by the vhost-net module 112 after the vhost-net module 112 is notified by doorbell rings in the vhost-net module 112, para 0016 and FIG. 1. Here, adding the transmission packet to the TX vring buffer 108 by a MACVTAP module 116 responsive to the doorbell notification is mapped to the claimed “first processing progress starts”);
applying for a target storage space by the first processing progress (When a network packet is being sent out by the VM 104 to the NIC 120 along a packet data processed for transmission by the vhost-net module 112 after the vhost-net module 112 is notified by doorbell rings in the vhost-net module 112, para 0016 and FIG. 1. Allocation of TX and RX vrings and their buffers are managed by virtio driver running in the VM, para 0003);
determining a target sub-storage space in the plurality sub-storage spaces and processing the service data based on the target sub-storage space when a second processing progress starts (When a virtio ring (TX vring 108 or RX vring 109) is associated with a virtio device 111 of the VM 104, the TX vring 108 is presented to the VF NIC driver 110 by the vhost-net module 112 and the VF NIC driver 110 selects the packet in the next available slot in the TX vring 108 to send the packet to the physical NIC 120, para 0017 and FIG. 1. Here, selecting the packet for transmission by the VF NIC drivers 110 from the next available slot is mapped to the claimed “processing the service data based on the target sub-storage space when a second processing progress starts”);
the target storage space is a shared storage space for the first processing progress and the second processing progress (The MACVTAP module 116 adds the packet to be transmitted to the TX vring buffer 108 of the VM memory 106, para 0016 and FIG. 1. The MACVTAP module 116 was mapped to the claimed “first processing progress”. The VF NIC driver 110 selects the packet in the next available slot in the TX vring 108 to send the packet to the physical NIC 120, para 0017 and FIG. 1. The VF NIC driver 110 was mapped to the claimed “second processing progress”. Since the MACVTAP module 116 (first processing progress) adds the packet to be 
Although Panicker teaches that the RX and the TX vrings each have slots, para 0017 and FIG. 1 of Panicker, Panicker does not explicitly teach “and dividing the target storage space into a plurality of sub-storage spaces”.
However, in an analogous art in the same field of endeavor, Davis teaches and dividing the target storage space into a plurality of sub-storage spaces (Endpoint memory 370 or SOC memory 377 is divided into a plurality of sub-storage spaces such as ring buffer 0 374, ring buffer 1 375, …, ring buffer n 376, col 8 line 62 and FIGS. 3A-C).
Given the teaching of Davis, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Panicker with “and dividing the target storage space into a plurality of sub-storage spaces”. The motivation would be that the method and apparatus support efficient implementation of virtio-net-pci among other types, col 3 line 64 col 4 line 2 of Davis.
As per dependent claim 2, Panicker in combination with Davis discloses the method of claim 1. Panicker teaches wherein the processing of the service data based on the target sub-storage space includes: periodically detecting the target sub-storage space by the second processing progress (When the vhost-net module 112 detects that the packet is available in the RX vring 109, it needs to update the virtio 
if the target sub-storage space contains service data to-be-processed, acquiring the service data to-be-processed and processing the service data to-be-processed by the second processing progress (When a virtio ring (TX vring 108 or RX vring 109) is associated with a virtio device 111 of the VM 104, the TX vring 108 is presented to the VF NIC driver 110 by the vhost-net module 112 and the VF NIC driver 110 selects the packet in the next available slot in the TX vring 108 to send the packet to the physical NIC 120, para 0017 and FIG. 1).
As per dependent claim 4, Panicker in combination with Davis discloses the method of claim 1. Panicker teaches wherein the processing of the service data based on the target sub-storage space includes: acquiring the service data to-be-processed and processing the service data to-be- processed by the second processing progress (When a virtio ring (TX vring 108 or RX vring 109) is associated with a virtio device 111 of the VM 104, the TX vring 108 is presented to the VF NIC driver 110 by the vhost-net module 112 and the VF NIC driver 110 selects the packet in the next available slot in the TX vring 108 to send the packet to the physical NIC 120, para 0017 and FIG. 1);
Panicker may not explicitly disclose, but Davis teaches storing the processed service data into the target sub-storage space by the second processing progress (Transaction layer packets (TLPs) are exchanged between PCIe endpoint controller 330 and request processor 340, and between PCIe endpoint controller 330 
The same motivation that was utilized for combining Panicker and Davis as set forth in claim 1 is equally applicable to claim 4.
As per dependent claim 5, Panicker in combination with Davis discloses the method of claim 4. Panicker teaches wherein the method further includes: if a target sub-storage space in the plurality of sub-storage spaces is detected storing the processed service data, extracting the processed service data by the virtual switch and providing the processed service data to the physical NIC (During live migration of the VM 104 from one host to another, the vhost-net module 112 is configured to lock pages in VM memory 106 to allow for direct memory access (DMA) to be performed by the physical NIC 120 directly into the buffer without affecting the VM migration process, para 0026 and FIG. 1).
As per dependent claim 6, Panicker in combination with Davis discloses the method of claim 1. Panicker may not explicitly disclose, but Davis teaches wherein applying for the target storage space by the first processing progress and dividing the target storage space into a plurality of sub-storage spaces includes: reading a preset configuration file by the first processing progress and determining a total number of processing progresses (System memory 920 may store various configuration parameter values, col 23 lines 3-5. Each virtual function may share a number of common configuration space fields with the physical function; i.e., where the fields are applicable to all virtual functions and controlled through a single physical function. Each function, physical function, and virtual function may be assigned 
applying for the target storage space by the first processing progress and dividing the target storage space into the plurality of sub-storage spaces according to the total number of the processing progresses (The use of the transaction ring buffers and the hardware packet steering mechanism may allow enhanced PCIe endpoints to handle all the different physical functions and virtual functions that are targeted by incoming transactions and to divide and queue the transactions up in different ones of the transaction ring buffers in different ways dependent, at least in part, on the transaction types and/or the traffic classes of the transactions, col 10 lines 44-52).
The same motivation that was utilized for combining Panicker and Davis as set forth in claim 1 is equally applicable to claim 6. 
As per dependent claim 7, Panicker in combination with Davis discloses the method of claim 1. Panicker teaches wherein the method further includes: performing a data negotiation with the Vhost to generate a negotiation result by the first processing progress (The VF NIC driver 110 and the vhost-net module 112 complete a handshake, para 0018);
setting a shared sub-storage space in the plurality of sub-storage spaces and storing the negotiation result in the shared sub-storage space by the first processing progress (The VF NIC driver 110 and the vhost-net module 112 complete a handshake, wherein the vhost-net module 112 lets the VF NIC driver 110 know which 
after determining the target sub-storage space by the second processing progress, accessing the shared sub-storage space to acquire the stored negotiation result and initializing the target sub-storage space based on the negotiation result (The VF NIC driver 110 and the vhost-net module 112 complete a handshake, wherein the vhost-net module 112 lets the VF NIC driver 110 know which RX buffers of the RX vring 109 should be associated with the VF NIC driver 110, which then requests the vhost-net module 112 for the RX buffers from the RX vring 109, para 0018 and FIG. 1. Specifically, when the VF NIC driver 110 is first loaded/initiated, the RX rings for the VF NIC driver 110 are initialized in the usual way by allocating buffers for the packets and the NIC 120 continue to service the host 102 as a normal Ethernet device, para 0021 and FIG. 1).
As per claims 8-9 and 11-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4-7. FIG. 1 depicts an example of a diagram of a system 100 configured to support virtio-based data packet path optimization for live VM migration, para 0013 of Panicker.
As per dependent claim 15, Panicker in combination with Davis discloses the method of claim 1. Panicker teaches wherein the method further includes: determining whether the first processing progress itself is a first started data processing progress (When the VF NIC driver 110 is first loaded/initiated, the RX rings for the VF NIC driver 110 are initialized, para 0021 and FIG. 1. Thus, there is a 
	when the first processing progress is the first started data processing progress, executing a initialization process (When the VF NIC driver 110 is first loaded/initiated, the RX rings for the VF NIC driver 110 are initialized, para 0021 and FIG. 1);
	when the first processing progress is not the first started data processing progress, determining the target sub-storage space in the plurality of sub-storage spaces (When a new virtio association happens, the VF NIC driver 110 is configured to select the next available Rx ring for this virtio device till the maximum number of Rx rings have been utilized, para 0022 and FIG. 1).
As per dependent claim 17, Panicker in combination with Davis discloses the method of claim 1. Panicker may not explicitly disclose, but Davis teaches wherein each processing progress corresponds to unique identification information (An arbitrary number of hardware-managed transaction ring buffers may be instantiated in memory and unique routing identifiers may be mapped to the transaction ring buffers for an emulated hardware device to which it is directed, col 3 lines 12-13 and col 8 lines 28-35), the method further includes:
labeling, by the first processing progress, each sub-storage space according to the identification information when the first processing progress is dividing the target storage space into the plurality of sub-storage spaces (Endpoint memory 370 or SOC memory 377 is divided into a plurality of sub-storage spaces such as ring buffer 0 374, ring buffer 1 375, …, ring buffer n 376, col 8 line 62 
determining, by the second processing progress, the target sub-storage space labeled with the identification information of the second processing progress from the plurality of sub-storage spaces in the target storage space according to the identification information of the second processing progress (In response to receiving a transaction layer packet that includes a transaction, packet steering circuitry on the endpoint device may push the transaction into a particular one of the buffers, dependent on the transaction type, an address or routing identifier for an emulated hardware device to which it is directed, col 3 lines 8-13).
The same motivation that was utilized for combining Panicker and Davis as set forth in claim 1 is equally applicable to claim 3.
As per dependent claim 18, Panicker in combination with Davis discloses the method of claim 6. Panicker may not explicitly disclose, but Davis teaches wherein the total number of processing progress is recorded into the preset configuration file in advance (System memory 920 may store various configuration parameter values, col 23 lines 3-5. Each virtual function may share a number of common configuration space fields with the physical function; i.e., where the fields are applicable to all virtual functions and controlled through a single physical function. Each function, physical function, and virtual function may be assigned a unique Routing ID, col 6 lines 45-50, 
The same motivation that was utilized for combining Panicker and Davis as set forth in claim 6 is equally applicable to claim 18.
As per dependent claim 19, Panicker in combination with Davis discloses the method of claim 6. Panicker may not explicitly disclose, but Davis teaches wherein a size of each sub-storage space is preset in the preset configuration file, the method further includes: applying for the target storage space with corresponding size from an operating system of a network device by the first processing progress, based on the size of each sub-storage space and the total number of processing progresses (An arbitrary number of hardware-managed transaction ring buffers may be instantiated in memory, col 8 lines 28-35).
The same motivation that was utilized for combining Panicker and Davis as set forth in claim 6 is equally applicable to claim 19.
As per dependent claim 20, Panicker in combination with Davis discloses the method of claim 1. Panicker teaches wherein the Vhost and the Virtio are deployed under DPDK framework (The vhost-net module allows the virtio back-end to be managed in the kernel, para 0004).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Panicker in view of Davis and in further view of DiMambro US 2004/0024873 (“DiMambro”).
As per dependent claim 3, Panicker in combination with Davis discloses the method of claim 2. Panicker teaches wherein the method further includes: acquiring the service data to-be-processed from a physical network interface card (NIC) by the virtual switch (During live migration of the VM 104 from one host to another, the vhost-net module 112 is configured to lock pages in VM memory 106 to allow for direct memory access (DMA) to be performed by the physical NIC 120 directly into the buffer without affecting the VM migration process, para 0026 and FIG. 1).
Panicker and Davis may not explicitly disclose, but in an analogous art in the same field of endeavor, DiMambro teaches determining current loads of all processing progresses by the virtual switch and storing the service data to-be-processed into a sub-storage space corresponding to a processing progress with a lowest current load (System and method are provided for load balancing the processing of received packets. Packets are received at a communication interface of a computer system and placed on a receive descriptor ring. An ISR (Interrupt Service Routine) or similar process (e.g., a polling module) retrieves packets from the ring and replenishes buffers within the ring. The ISR then places the packet in one of a plurality of service queues, which are tended by service threads or processes, para 0013. When a service queue is empty, the associated service thread may block. When the ISR places a packet in the empty queue, the ISR may signal the service thread to awaken it, para 0019).
Given the teaching of DiMambro, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Panicker and Davis with “determining current loads of all processing progresses by the virtual switch and storing the service data to-be-processed into a sub-storage space corresponding to a processing progress with a 
As per dependent claim 10, this claim is rejected based on arguments provided above for similar rejected dependent claim 3.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panicker in view of Davis and in further view of Shah US 2013/0326505 (“Shah”).
As per dependent claim 16, Panicker in combination with Davis discloses the method of claim 15. Panicker alone may not explicitly disclose, but Panicker in combination with Shah teaches wherein the method further includes: determining whether the first progress itself is a first started data processing progress by searching a configuration file that records a specified result by the first processing progress (When the VF NIC driver 110 is first loaded/initiated, the RX rings for the VF NIC driver 110 are initialized, para 0021 and FIG. 1 of Panicker. Thus, there is a determining step that the VF NIC driver 110 is first loaded/initiated since RX rings are initialized. Shah teaches that a guest agent 135 may provide virtual machine configuration data indicating that new virtio drivers have been installed, para 0028 of Shah); wherein the specified result includes a pre-specified processing progress (Shah teaches that a guest agent 135 may provide virtual machine configuration data indicating that new virtio drivers have been installed, para 0028 of Shah);
when the first processing progress is the pre-specified processing progress, calling the Virtio to establish a communication connection with the Vhost by the first processing progress (When the VF NIC driver 110 is first call into a vhost-net module 112 to associate forwarding function of the MACVTAP module 116 with the virtio device 111, para 0020 and FIG. 1 of Panicker);
when the first processing progress is not the pre-specified processing progress, determining a target sub-storage space in the plurality of sub-storage spaces (When a new virtio association happens, the VF NIC driver 110 is configured to select the next available Rx ring for this virtio device till the maximum number of Rx rings have been utilized, para 0022 and FIG. 1 of Panicker).
Panicker and Shah are analogous art in the same field of endeavor.
Given the teaching of Shah, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Panicker with a configuration file. The motivation would be that a virtual machine may reconfigured based on configuration data, para 0011 of Shah. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132